     Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.1 Filed 04/28/21 Page 1 of 31




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



BAKKA JEWELRY, INC.,
and Amr MOHAMED,

        Plaintiffs,

v.

Loren K. Miller, Director,
NEBRASKA SERVICE CENTER,                 Case No.   2:21-cv-10962           .
UNITED STATES CITZENSHIP
AND IMMIGRATION SERVICES;

Tracy Renaud, Senior Official
Performing the Duties of the Director,   CIVIL COMPLAINT
UNITED STATES CITZENSHIP
AND IMMIGRATION SERVICES;

Alejandro Mayorkas, Secretary,
DEPARTMENT OF HOMELAND
SECURITY.

        Defendants.




                                  COMPLAINT
  Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.2 Filed 04/28/21 Page 2 of 31




      I.    INTRODUCTION

      1.    This is an action brought pursuant to section 10b of the

Administrative Procedure Act, 5 U.S.C. § 702, et seq., (APA) seeking to hold

unlawful and set aside the decision of the United States Citizenship and

Immigration Services (hereinafter “USCIS”) to deny USCIS case number

LIN2090352009, a Form I-140 Petition for Alien Worker in EB-1 multinational

manager status (hereinafter “I-140 Petition”) on or about February 17, 2021.

      2.    Plaintiff, BAKKA JEWLERY, INC. (hereinafter “Bakka Jewelry”)

filed the I-140 Petition on behalf of Plaintiff Amr Mohamed (hereinafter

“Mohamed”) on or about June 13, 2019 for the proffered permanent position of

General Manager of its Dearborn, Michigan based U.S. operation. Plaintiff Bakka

Jewelry Inc., located at 12821 W. Warren Rd., Dearborn, Michigan, 48126, is a

retailer of high quality, hand-made jewelry.

      3.    Plaintiff Bakka Jewelry has employed Plaintiff Mohamed as General

Manager in temporary L-1A multinational manager nonimmigrant status since

2016. Defendant USCIS approved Plaintiff Bakka Jewelry’s I-129 nonimmigrant

petitions three times in a row, with no gaps: February 1, 2016, December 5, 2016,

and March 9, 2019. With each approval, Defendant USCIS found that Plaintiff

Mohamed met the statutory and regulatory requirements of the L-1A

nonimmigrant classification, specifically that his General Manager job duties at the

                                         2
  Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.3 Filed 04/28/21 Page 3 of 31




foreign entity Bakka Egypt and his General Manager job duties at Bakka Jewelry

were primarily “in a managerial capacity.”

      4.    Plaintiff Mohamed’s management career in Jewelry dates back to

1991 when he became the manager of a small family-owned business, Milano

Jewelry Store in Cairo, and doubled the profit margins. He expanded the business

internationally to Turkey in 1998 and assumed control over all handmade gold

jewelry manufacturing for the company in 1999. In 2005, he opened his own

jewelry store in Cairo – Bakka Jewelry – as co-owner and managing partner. In

2006 Mr. Mohamed achieved the distinctive Diploma Certification from the

world’s largest Diamond Grading Institute (HRD Antwerp Diamond High Council

Belgium). In 2007 he became General Manager for the international markets of

Turkey, Thailand, and the Middle East, and in 2009 Mr. Mohamed led the opening

of a Bakka Jewelry manufacturing and retail store in Thailand, and in 2013 a

second location in Cairo. Bakka Jewelry enjoyed sustained growth during this

period, reporting gross sales (using contemporary exchange rates) of $626,600

USD in 2012, $1.1 million USD in 2013, and $1.2 million USD in 2014. Based on

this successful growth, in December of 2014 the partners of Bakka Jewelry in

Egypt charged Plaintiff Mohamed with expanding the company into the United

States jewelry market as well.



                                        3
   Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.4 Filed 04/28/21 Page 4 of 31




      5.     In 2015, Plaintiff Bakka Jewelry Inc. was incorporated here in

Michigan. At the outset, Mr. Mohamed owned 51% of the U.S. entity and on May

6, 2017 Mr. Mohamed acquired the remaining 49% of shares and remains the sole

owner. The business plan for the U.S. affiliate called for an initial investment of

$200,000 – half of which was invested by Plaintiff Mohamed. The plan called for

the hiring of five employees over the first year and assigned Mr. Mohamed

managerial responsibility to ensure its growth while also continuing to serve as

General Manager of Bakka Egypt in order to sustain the overall financial health of

the Egyptian affiliate and its worldwide operations. USCIS approved Plaintiff

Bakka Jewelry’s initial I-129 nonimmigrant petition on behalf of Plaintiff

Mohamed on February 1, 2016, and in August of 2016, Bakka Jewelry opened its

retail showroom in Dearborn, Michigan. USCIS approved extensions of Mr.

Mohamed’s L-1A multinational manager status twice – on December 5, 2016 and

again on March 9, 2019. Under Mr. Mohamed’s management, Bakka Jewelry Inc.

has increased gross sales from $131,868 in 2017 to over $300,000 in 2020 –

growth of over 127% - during a pandemic. Mr. Mohamed has invested over six

years in this U.S. venture, moved his family from Egypt to the United States,

invested large sums of money into the U.S. business, and employed American

workers. Bakka Jewelry next filed an I-140 immigrant petition seeking to allow

Mr. Mohamed, his wife, and their daughters to adjust to permanent resident status.

                                          4
   Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.5 Filed 04/28/21 Page 5 of 31




      6.     On February 17, 2020, USCIS denied Plaintiff Bakka Jewelry’s I-140

petition because it found that the positions of General Manager at Bakka Egypt and

General Manager at Bakka Jewelry did not qualify as “in a primarily managerial

capacity.” This despite the fact that the definition of “managerial capacity” for L-

1A non-immigrant petitions found in 8 CFR 214.2(l)(1)(ii)(B) and 8 U.S.C.

1101(a)(44)(A) is virtually identical in all material respects to the definition for

EB-1 immigrant petitions found at 8 CFR 204.5(j)(2).

      7.     Plaintiffs seek to have the February 17, 2021 decision by Defendant

USCIS declared unlawful and set aside on the grounds that the Agency

determination that Mr. Mohamed’s position as General Manager of Bakka Jewelry

is not in a primarily managerial capacity is based on arbitrary and capricious

findings, as set forth fully in Sections VIII (A) through (E), infra.

      8.     Additionally, the determination by Defendant USCIS that Mr.

Mohamed’s position abroad as General Manager of Bakka Egypt is not in a

primarily managerial capacity should also be declared unlawful and set aside on

the grounds that this Agency determination is also based on arbitrary and

capricious findings, as set forth fully in Sections VIII (F) though (I), infra.

      II.    JURISDICTION

      9.     This case arises under the Immigration and Nationality Act (INA), 8

U.S.C. § 1101 et seq. and the Administrative Procedure Act (APA), 5 U.S.C. § 701

                                           5
   Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.6 Filed 04/28/21 Page 6 of 31




et seq. This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as a civil action

arising under the laws of the United States, and 28 U.S.C. § 1361. This Court also

has authority to grant declaratory relief under 28 U.S.C. §§ 2201-02, and injunctive

relief under 5 U.S.C. § 702, and 28 U.S.C. § 1361. The United States has waived

sovereign immunity under 5 U.S.C. § 702.

      III.   VENUE

      10.    Venue in this judicial district is proper under 28 U.S.C. § 1391(e)(1),

because this is a civil action in which the Defendants are an agency of the United

States and officers of the United States, acting in their official capacity, and the

judicial district is where both Plaintiff Bakka Jewelry and Plaintiff Amr Mohamed

reside, and there is no real property involved in the action.

      IV.    PARTIES
      11.    Plaintiff Bakka Jewelry, Inc. is a Michigan-based company

incorporated in June 2015. The company operates its retail jewelry store at 12821

W. Warren Street, in Dearborn, Michigan.

      12.    Plaintiff Amr Mohamed, a native and citizen of Egypt, has served as

General Manager of Bakka Jewelry since its incorporation in June of 2015.

Plaintiff Mohamed also resides in Oakland County, Michigan.

      13.    Defendant Loren K. Miller is Director of the USCIS Nebraska Service

Center (“NSC”). Among other responsibilities, the NSC adjudicates visa petitions


                                           6
   Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.7 Filed 04/28/21 Page 7 of 31




filed by employers such as the I-140 Petition for Alien Worker filed by Plaintiff

Bakka Jewelry on behalf of Plaintiff Mohamed. Defendant Loren K. Miller is sued

in his official capacity.

       14.    Defendant Tracy Renaud is Acting Director of USCIS. In this role,

Defendant Renaud directs the administration of USCIS which oversees the

adjudication of immigration benefits and establishes and implements governing

policies. Defendant Renaud is responsible for USCIS’ policies, practices, and

procedures, which includes the delegated personnel who adjudicated plaintiff

Bakka Jewelry’s I-140 petition. Defendant Renaud is sued in her official capacity.

       15.    Defendant Alejandro Mayorkas is the Secretary of the Department of

Homeland Security (“DHS”). DHS is the federal agency overseeing many

component agencies, including USCIS. As Secretary, Defendant Mayorkas is

responsible for the administration and enforcement of the INA and immigration-

related laws. Defendant Mayorkas is sued in his official capacity.

       16.    Defendant USCIS is a component of the Defendant DHS, 6 U.S.C. §

271, and an “agency” within the meaning of the APA, 5 U.S.C. § 551(1). USCIS is

responsible for the adjudication of immigration benefits, including immigrant EB-1

petitions, and it was the agency that ultimately denied Plaintiffs’ EB-1 petition.

       17.    Defendant Department of Homeland Security (“DHS”) is a cabinet

department of the United States federal government responsible for immigration

                                          7
  Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.8 Filed 04/28/21 Page 8 of 31




related services at USCIS, enforcement (Immigration and Customs Enforcement or

“ICE”), and investigations (Homeland Security Investigations or “HSI”), among

other duties. DHS oversees USCIS and its implementation of federal law and

policy with respect to immigration benefit applications.

      V.      LEGAL FRAMEWORK
      18.     The INA provides for the allocation of immigrant visas to five

categories of noncitizen beneficiaries based on their employment. 8 U.S.C. §§

1153(b)(1)-(5). The employment-based first preference EB-1C category, relevant

here, covers multinational executives and managers (EB-1C). 8 U.S.C. §

1153(b)(1).

      19.     The requirements for EB-1C classification are unequivocal:

Affiliation, employment abroad for one year, and managerial capacity are the only

legal requirements, as set for in 8 U.S.C. § 1153(b)(1)(C):

      “if the alien, in the 3 years preceding the time of the alien's application
      for classification and admission into the United States under this
      subparagraph, has been employed for at least 1 year by a firm or
      corporation or other legal entity or an affiliate or subsidiary thereof
      and the alien seeks to enter the United States in order to continue to
      render services to the same employer or to a subsidiary or affiliate
      thereof in a capacity that is managerial or executive.”

      20.     The relevant law governing ‘managerial capacity’ is specified at both

8 U.S.C. §1101(a)(44)(A) and 8 CFR 204.5(j)(2):

      Managerial capacity means an assignment within an organization in
      which the employee primarily:
                                          8
    Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.9 Filed 04/28/21 Page 9 of 31




        (A) Manages the organization, or a department, subdivision, function,
        or component of the organization;
        (B) Supervises and controls the work of other supervisory,
        professional, or managerial employees, or manages an essential
        function within the organization, or a department or subdivision of the
        organization;
        (C) If another employee or other employees are directly supervised,
        has the authority to hire and fire or recommend those as well as other
        personnel actions (such as promotion and leave authorization), or, if
        no other employee is directly supervised, functions at a senior level
        within the organizational hierarchy or with respect to the function
        managed; and
        (D) Exercises direction over the day-to-day operations of the activity
        or function for which the employee has authority.

        21.      Of critical important to the instant case, the definition of “managerial

capacity” is the same for L-1A nonimmigrant and EB-1C immigrant multinational

managers. The definition of “managerial capacity” applied to L-1A non-immigrant

petitions (see 8 U.S.C. 1101(a)(44)(A) and 8 CFR 214.2(l)(1)(ii)(B)) and the one

applied to immigrant petitions E-13 classification (see 8 U.S.C. 1101(a)(44)(A)

and 8 CFR 204.5(j)(2)) are virtually identical.

        22.      Case law makes clear that a proposed position can qualify as

primarily managerial even though “the Beneficiary may be required to perform

some operational or administrative tasks from time to time.” Matter of Z-A- Inc.,

Adopted Decision 2016-02 (AAO Apr. 14, 2016), at 7. (attached as Exhibit A).1


1
 USCIS occasionally adopts an AAO non-precedent decision to provide policy guidance for USCIS personnel. An
adopted AAO decision is identified by a unique citation format as well as by a USCIS cover memorandum
announcing its designation as an adopted decision. Adopted Decisions are binding on USCIS employees in making
determinations on applications and petitions for immigration benefits. Matter of Z-A, Inc., Adopted Decision 2016-
                                                         9
  Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.10 Filed 04/28/21 Page 10 of 31




        23.      In Matter of Z-A-, the AAO also determined that “[i]f staffing levels

are used as a factor in determining whether an individual is acting in a managerial

or executive capacity, the [Department of Homeland Security] shall take into

account the reasonable needs of the organization, component, or function in light

of the overall purpose and stage of development of the organization, component, or

function.” Matter of Z-A-, at 4.

        24.      The Standard of Review during USCIS adjudication of I-140 petitions

is “preponderance of the evidence,” meaning that the matter asserted is more likely

than not to be true. Petitioners are not required to demonstrate eligibility beyond a

reasonable doubt. See Matter of Chawathe, 25 I&N Dec. 369 (Comm’r AAO Oct.

20, 2010). Imposing a higher standard of review is a violation of law.

        25.      Although a prior approval by USCIS does not create an automatic

entitlement to the approval of a subsequent petition with similar facts, “a pattern of

visa grants of sufficient magnitude could obligate the agency to provide a

‘reasoned explanation for … treating similar situations differently’.” Fogo do Chao

(Holdings) Inc. v. U.S. Dep’t of Homeland Sec., 769 F.3d 1127, 1144 (D.C. Cir.

2014) (citing ANR Pipeline Co. v. FERC, 71 F.3d 897, 901 (D.C. Cir. 1995).

(emphasis added).




02 (AAO Apr. 14, 2016) is such a decision. See AAO Practice Manual, Chapter 3, Appeals, at
https://www.uscis.gov/administrative-appeals/aao-practice-manual/chapter-3-appeals.
                                                      10
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.11 Filed 04/28/21 Page 11 of 31




      VI.    FACTUAL ALLEGATIONS

      26.    Plaintiff Bakka Jewelry, Inc. is a Michigan-based company

incorporated in June 2015. The company operates its retail jewelry store at 12821

W. Warren Street, in Dearborn, Michigan.

      27.    Bakka Jewelry and Bakka Egypt are affiliates under 8 CFR §

204.5(j)(2)(A), as Plaintiff Mr. Amr Mohamed owns 100% of Bakka Jewelry and

is 51% owner and the controlling partner of Bakka Egypt. Thus, the two entities

are “owned and controlled by the same individual.”

      28.    Plaintiff Mohamed has served as General Manager and Acting Partner

of affiliate entity Bakka Egypt since its founding in 2005.

      29.    Defendant USCIS previously approved three I-129 non-immigrant

petitions filed by Plaintiff Bakka Jewelry granting L-1A multinational manager

classification to Plaintiff Mohamed on February 1, 2016, December 5, 2016, and

March 9, 2019. Copies of the three approval notices are attached as Exhibit B.

      30.    On June 13, 2019, Plaintiff Bakka Jewelry filed the instant I-140

Immigrant Petition for an Alien Worker requesting EB-1C multinational manager

classification on behalf of Mr. Mohamed under 8 U.S.C. § 1153(b)(1)(C). With the

I-140 Petition, Plaintiff Bakka Jewelry included a detailed description of job duties

for the proposed General Manager position in the U.S. as an addendum to Form I-

140, a complete organizational chart with job duties for all employees of Bakka

                                         11
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.12 Filed 04/28/21 Page 12 of 31




Jewelry as Exhibits 18-19, a comprehensive organizational chart and detailed job

duties of the General Manager and all twenty-six employees of Bakka Egypt as

Exhibit 11. Excerpts of the I-140 filing relevant to managerial capacity are attached

as Exhibit C.

      31.    On November 18, 2019, USCIS issued a Request for Evidence (RFE)

requesting that Bakka Jewelry provide additional evidence regarding, inter alia,

additional evidence demonstrating that Mr. Mohamed’s positions as General

Manager at Bakka Egypt and General Manager at Bakka Jewelry are both “in a

primarily managerial or executive capacity.” On February 11, 2020, Plaintiff

Bakka Jewelry timely responded to the RFE. Plaintiff Bakka Jewelry provided

additional evidence in the form of more detailed job duties and tasks for both

positions. Plaintiff provided, as requested in the RFE, additional detailed tasks and

sub-duties for the proposed General Manager position (RFE Response at Exhibit

N), an updated organizational chart reflecting staff changes since the filing of the

petition (Response at Exhibit O), and complete job duties for all subordinate

employees (RFE Response at Exhibit P). Similarly, as requested in the RFE,

Plaintiff also provided additional detailed tasks and sub-duties regarding the

General Manager position at Bakka Egypt (RFE Response at Exhibit R). Excerpts

of the RFE response are attached as Exhibit D.



                                          12
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.13 Filed 04/28/21 Page 13 of 31




      32.    On March 23, 2020, USCIS issued a denial of Plaintiff Bakka

Jewelry’s I-140 Immigrant Petition. The denial asserted that that neither the

General Manager position at Bakka Egypt nor the General Manager position at

Bakka Jewelry in the United States were in a primarily managerial capacity. A

copy of the initial I-140 denial is attached as Exhibit E.

      33.    On May 19, 2020, Plaintiff Bakka Jewelry submitted to Defendant

USCIS a Motion to Reopen requesting that USCIS reopen and reconsider its denial

of Plaintiff Bakka Jewelry’s I-140 petition. In support of this Motion, Plaintiff

Bakka Jewelry resubmitted copies of all operative organizational charts, employee

lists, and employee job duties. Plaintiffs also submitted new evidence including a

sworn statement signed by Plaintiff Mohamed which detailed percentages for each

and every task and sub-duty for the General Manager position at Bakka Egypt and

the General Manager position at Bakka Jewelry in the U.S.. A copy of the Sworn

Statement and relevant exhibit excerpts are attached here at Exhibit F.

      34.    On February 17, 2021, Defendant USCIS granted Plaintiff Bakka

Jewelry’s Motion to Reopen, but upheld the denial of the I-140. The final agency

decision, largely an exact copy of the March 23, 2020 denial, again asserted that

that neither the General Manager position at Bakka Egypt nor the General Manager

position at Bakka Jewelry in the United States were in a primarily managerial



                                          13
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.14 Filed 04/28/21 Page 14 of 31




capacity. A copy of the February 17, 2021 final agency decision is attached at

Exhibit G.

      35.    Due to Plaintiff Bakka Jewelry’s timely-filing of another I-129 non-

immigrant petition on November 30, 2020 to extend Plaintiff Mr. Mohamed’s L-

1A nonimmigrant status, Mr. Mohamed has thus far continued in his employment

with Bakka Jewelry as General Manager in the United States. See 8 C.F.R. §

214.2(l)(15)(ii). That I-129 petition remains pending.

      36.    Plaintiff Amr Mohamed’s ability to remain in the United States in

nonimmigrant L-1A status is limited. The maximum total period of stay in the

United States in L-1A status is seven years, with extensions in two-year

increments. See 8 U.S.C. § 1184(c)(2)(D)(i); 8 C.F.R. § 214.2(l)(15)(ii).

      37.    Unless the Court vacates USCIS’ denial of Bakka Jewelry’s I-140

immigrant visa petition, Bakka Jewelry will lose the central and founding

employee of its U.S. affiliate company. Such a loss of the single most important

senior managerial position would unduly burden and disrupt Bakka Jewelry’s

business operations, destroy a successful U.S. entrepreneurial business, and disrupt

family unity for Plaintiff Mohamed, his wife, and their daughters.

      VII. Exhaustion

      38.    Defendant USCIS’s February 17, 2021 denial of Plaintiff Bakka

Jewelry’s I-140 Petition constitutes a final agency action under the APA, 5 U.S.C.

                                         14
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.15 Filed 04/28/21 Page 15 of 31




§ 701, et seq. Neither the INA nor Department of Homeland Security (hereinafter

“DHS”) regulations at 8 C.F.R § 103.3(a) require an administrative appeal of the

denial. Accordingly, Plaintiffs have no administrative remedies to exhaust. See e.g.

EG Enters v. DHS, 467 F. Supp. 2d 728, 732-33 (E.D. Mich. 2006); RCM

Technologies, Inc. v. US Dept. of Homeland Sec., 614 F. Supp. 2d 39, 45 (D.D.C.

2009) ([P]laintiffs need not pursue an AAO appeal before seeking judicial review

of denied visa applications in federal court.”).

      39.    Under 5 U.S.C. §§ 702 and 704, Plaintiffs have suffered a “legal

wrong” and have been “adversely affected or aggrieved” by agency action for

which there is no adequate remedy at law.

      VIII. CAUSE OF ACTION
      40.    5 U.S.C. § 706 provides in material part that:

      To the extent necessary to decision and when presented, the reviewing
      court shall decide all relevant questions of law, interpret constitutional
      and statutory provisions, and determinte the meaning or applicability
      of the terms of an agency action. The reviewing court shall …

      (2) hold unlawful and set aside agency action, findings, and
      conclusions found to be…
      (A) arbitrary, capricious, an abuse of discretion, or otherwise not in
      accordance with law.

      41.    Agency actions are reviewed under the arbitrary and capricious

standard. Hosseini v. Nielsen, 911 F.3d 366, 371 (6th Cir. 2018). An agency’s

decision is “arbitrary and capricious if the agency fails to examine relevant

                                          15
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.16 Filed 04/28/21 Page 16 of 31




evidence or articular a satisfactory explanation for the decision.” Bangura v.

Hansen, 434 F.3d 487, 502 (6th Cir. 2006) (citing Motor Vehicle Mfrs. Ass’n v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42-43 (1983). The reviewing Court

must “ensure that the agency ‘articulate[d] a rational connection between the facts

found and the choice made and … provide[d] something in the way of

documentary support for its action.” Hosseini, 911 F.3d at 371 (quoting GTE

Midwest, Inc. v. Fed. Commc’ns Comm’n, 233 F.3d 341, 345 (6th Cir. 2000). The

agency must consider the relevant factors and engage in “reasoned decision

making.” Michigan v. E.P.A., 576 U.S. 743, 750 (2015) (quoting Allentown Mack

Sales & Service, Inc. v. NLRB, 522 U.S. 359, 374 (1998)).

COUNT I: Violation of the Administrative Procedure Act Violation (5 U.S.C.
 § 706), wherein Defendants determined that Plaintiff Mohamed’s General
 Manager position Bakka Jewelry is not primarily in a managerial capacity.

      42.    Plaintiff incorporates the allegations of the preceding paragraphs as if

fully set forth herein.

   A. The finding that “the petitioner did not submit sufficient information
      about the beneficiary’s actual daily tasks and therefore we cannot
      determine whether such tasks would be primarily executive or
      managerial in nature” is arbitrary and capricious because the record
      shows that the submitted job duties match the Department of Labor
      O*Net SOC job code for 11-1021 “General and Operations Managers”




                                         16
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.17 Filed 04/28/21 Page 17 of 31




      and therefore the agency finding lacks a rational connection to the facts
      in the record.

      43.    Agency precedent is clear that “[w]hen examining the managerial

capacity of a beneficiary, we look first to the petitioner’s description of the job

duties.” Matter of Z-A, at 4.

      44.    The record in the instant case includes the job description for Plaintiff

Mohamed’s position as General Manager at Bakka Jewelry, including an

exhaustive set of job duties with detailed sub-duties and tasks, which includes

percentages of time allocated to each and every task. See Sworn Statement, at

Exhibit G.

      45.    The Department of Labor publishes projections for 790

detailed occupations that are included in the Standard Occupational Classification

System (SOC) in the Occupational Outlook Handbook (“OOH” or the

“handbook”). See Bureau of Labor Statistics, U.S. Department of Labor,

Occupational Outlook Handbook, on the internet at http://www.bls.gov.ooh, visited

April 12, 2021.

      46.    Defendant USCIS’ Administrative Appeals Office (“AAO”) has long

recognized the Handbook as an authoritative source on the duties and educational

requirements of a wide variety of occupations. Matter of Sea, Inc., 19 I&N Dec.

817, 819 (Comm. 1988); Matter of [name not provided], EAC 07 130 51147

(AAO Oct. 5, 2009). Copies of agency decisions attached as Exhibit H.
                                          17
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.18 Filed 04/28/21 Page 18 of 31




      47.    The Employment and Training Administration O*Net materials

developed for the Department of Labor provide a list of job duties, tasks, and

activities for SOC code occupations in the OOH. The O*Net Summary Report for

occupation code 11-1021.00 “General and Operations Managers” includes a list of

job duties, tasks, and activities defined by the DOL as typical of General

Managers. A copy of the Summary Report was submitted with Plaintiff Bakka

Jewelry’s Motion to Reopen. See Exhibit F; see also U.S. Department of Labor,

(2019), General and Operations Managers, available on the internet at O*Net

Online, https://www.onetonline.org/link/summary/11-1021.00.

      48.    Of the 8 primary job duties and 47 sub-duties and tasks submitted for

the position of General Manager at Bakka Jewelry, virtually all of them correlate

with managerial duties, tasks, or activities in O*Net Summary Report for code 11-

1021, General and Operations Managers. The final agency decision failed entirely

to analyze the provided detailed list of sub-duties and tasks – which included

percentages for each task – with the O*Net evidence in the record, instead merely

concluding in the I-290B denial that “USCIS can only assume the beneficiary will

actively perform non-qualifying duties.” See I-1290B Decision, at 9.

      49.    This finding is arbitrary and capricious as it failed to examine the

relevant O*Net evidence in the record as required under Bangura.

   B. The finding that Bakka Jewelry lacks sufficient employees for Plaintiff
      Mohamed’s General Manager position to be in a managerial capacity is
                                          18
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.19 Filed 04/28/21 Page 19 of 31




      arbitrary and capricious because it fails to consider relevant evidence
      and is not in accordance with the law.

      50.    Defendant USCIS states in the final decision that “[w]hen a

petitioning entity has a small number of employees, it becomes questionable as to

whether the beneficiary is acting primarily in an executive or managerial capacity.”

I-290B Decision, at 11.

      51.    The regulations regarding the EB-1C multinational executives and

managers classification do not require a particular number of employees in order

for a position to qualify as primarily managerial. See 8 C.F.R. § 204.5(j). In fact,

“[i]f staffing levels are used as a factor in determining whether an individual is

acting in a managerial or executive capacity, the reasonable needs of the

organization, component, or function, in light of the overall purpose and stage of

development of the organization, component, or function, shall be taken into

account.” 8 C.F.R. § 204.5(j)(4)(ii); Matter of Z-A-, at 5. Furthermore, “[t[hat a

petitioner may have only a few employees directly on its payroll, although a

relevant consideration in the determination of whether a beneficiary qualifies as an

L-1A manager, does not necessarily compel a conclusion that the beneficiary

primarily performs day-to-day operational duties.” Matter of Z-A-, at 6, citing

Brazil Quality Stones Inc. v. Chertoff, 551 F.3d 1063, 1070 (9th Cir. 2008).

      52.    The finding that Plaintiff Bakka Jewelry is does not have enough

employees for the General Manager position to qualify as managerial is arbitrary
                                          19
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.20 Filed 04/28/21 Page 20 of 31




and capricious because it fails to consider relevant evidence in the record in

violation of Bangura and is contrary to established law.

   C. The finding that Bakka Jewelry was not sufficiently mature and
      complex in order for positions within the organization to meet the
      regulatory requirements for either executive or managerial capacity is
      arbitrary and capricious because it lacks a rational connection to the
      evidence in the record and is not in accordance with the law.

      53.    In the final I-1290B Decision, USCIS erroneously states that “[t]he

record reflects that the petitioning entity was in the early stages of development at

the time of filing was not sufficiently mature and complex, in order for positions

within the organization to meet the regulatory requirements for either executive or

managerial capacity.” (I-290B Decision, at 11). This is demonstrably untrue and

clearly factually erroneous.

      54.    The regulations for I-129 petitions on behalf of L-1A multinational

managers in the nonimmigrant context include additional evidentiary requirements

for a ‘new office’ – defined as “having been doing business in the United States”

for “less than one year.” 8 C.F.R. § 214.2(l)(1)(ii)(F). Defendant USCIS

determined that Bakka Jewelry met the new office requirements when it approved

the initial I-129 petition on behalf of Plaintiff Mohamed on February 1, 2016.

      55.    The approvals of subsequent I-129 petitions extending Plaintiff

Mohamed’s status as an L-1A multinational manager on December 5, 2016 and



                                          20
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.21 Filed 04/28/21 Page 21 of 31




March 9, 2019 demonstrate that Defendant USCIS determined that Plaintiff Bakka

Jewelry is sufficiently mature and complex to support a General Manager.

      56.    There are no comparable ‘new office’ regulations in the EB-1C

immigrant visa context for multinationals under 8 C.F.R. § 204.5(j).

      57.    Defendant USCIS’ statement that a three-year-old affiliate entity is

unable to meet the regulatory requirements for managerial capacity is patently

untrue. The determination by the agency to the contrary in the final agency

decision is arbitrary and capricious as it lacks a rational connection to the evidence

in the record in violation of Hosseini and is not in accordance with controlling law

and regulation.

   D. The finding that petitioner failed to show which Bakka Jewelry
      subordinate employees would relieve the beneficiary from performing
      non-qualifying administrative or operations tasks is arbitrary and
      capricious because the record clearly shows delegation and review of
      non-qualifying tasks and there is no evidence in the record to the
      contrary.
      58.    The organizational charts in the record clearly show Plaintiff

Mohamed’s subordinate employees at the U.S. entity. The I-140 filing included an

organizational chart and list of all employees, see Exhibit C, and the RFE

Response submitted February 11, 2020 included an amended organizational chart

which reflected current staff at the time of the response and a complete list of job

duties for subordinate employees. see Exhibit D.


                                          21
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.22 Filed 04/28/21 Page 22 of 31




      59.    Plaintiff Mohamed’s General Manager job duties expressly include

both the delegation of routine tasks to specific subordinate employees and the

General Manager’s review of delegated tasks completed by specific subordinates.

See Exhibit F. No less than 30 of the 47 detailed tasks and sub-duties in Mr.

Mohamed’s General Manager job description expressly and specifically indicate

responsibility over subordinate employees and there is no evidence in the record to

the contrary. This finding is arbitrary and capricious as the agency fails to consider

relevant evidence in the record as required by Bangura and there is no evidence to

the contrary in the record to provide documentary support for its decision as

required by Hosseini.

   E. The finding that “the petitioner has not established the subordinate
      employees hold positions which require, at a minimum a baccalaureate
      degree as the minimum for entry into the field of endeavor” imposes an
      irrelevant ultra vires evidentiary requirement that is contrary to law
      and regulation.

      60.    The controlling law and regulations state that one requirement of

managerial capacity is that beneficiary “[s]upervises and controls the work of other

supervisory, professional, or managerial employees.” 8 U.S.C. §1101(a)(44)(A)

and 8 CFR 204.5(j)(2). The statutory construction is clear – the three acceptable

types of subordinate employees are supervisory, professional, or managerial. The

“or” is critical. It is not a requirement that in order to qualify as a manager, Mr.

Mohamed must have only professional subordinates, who themselves require a

                                           22
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.23 Filed 04/28/21 Page 23 of 31




Bachelor’s Degree. The AAO has previously reversed the California Service

Center Director applying an improper standard by requiring a bachelor’s degree or

higher for supervisory employees, finding that “the director’s determination

appears to be based on erroneous conclusions of fact based on the record and

misapplication of the law. In order to qualify as a manager, the beneficiary must

oversee other supervisory employees, or, professional employees, or primarily

manage an essential function of the organization.” Matter of [redacted], AAO

Nov. 16, 2012. A copy of the decision is attached hereto at Exhibit H.

      61.    USCIS cannot simply create new documentary requirements not

supported by the regulations. See Love Korean Church v. Chertoff, 549 F.3d 749,

(9th Cir. 2008). In Love Korean, the Court reversed the AAO and found that the

USCIS had improperly created an ultra vires requirement for payroll records when

the pertinent immigration regulations clearly stated that an employer’s letter was

sufficient initial evidence for the petition. The Court held that “it was therefore

unreasonable for the agency to read such a requirement into” the regulations. Id., at

758. Otherwise, “It is an abuse of discretion for an agency to deviate from the

criteria of its own regulation.” Buletini v. INS, 860 F.Supp 1222, 1234 (E.D. Mich.

1994). The Buletini Court found that the agency denial in spite of Petitioner having

presented evidence sufficient to meet the required criteria was arbitrary and

capricious and an abuse of discretion. Id.

                                          23
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.24 Filed 04/28/21 Page 24 of 31




      62.    The requirement imposed by the agency that Plaintiff Mohamed’s

supervisory subordinates must possess Bachelor’s degrees is an arbitrary and

capricious ultra vires requirement that is contrary to controlling law, and an abuse

of discretion.

COUNT II: Violation of the Administrative Procedure Act Violation (5 U.S.C.
 § 706), wherein Defendants determined that Plaintiff Mohamed’s position
abroad as General Manager at Bakka Egypt is not primarily in a managerial
                                capacity.
      63.    Plaintiff incorporates the allegations of the preceding paragraphs as if

fully set forth herein.

   F. The finding that “the foreign job description does not sufficiently
      demonstrate that the beneficiary primarily devoted his time to
      qualifying managerial duties abroad” is arbitrary and capricious
      because the record shows that the submitted job duties match the
      Department of Labor O*Net SOC job code for 11-1021 “General and
      Operations Managers” and therefore the agency finding lacks a rational
      connection to the facts in the record.

      64.    The record in the instant case includes the job description for Plaintiff

Mohamed’s position as General Manager at Bakka Egypt, including an exhaustive

set of job duties with detailed sub-duties and tasks, which includes percentages of

time allocated to each and every task. See Exhibit F.

      65.    The O*Net summary report for General Managers includes many

tasks, skills, and activities that perfectly match the Beneficiary’s job duties and

detailed sub-tasks yet are disputed by the Service in the denial. Of the 9 primary

job duties and 37 sub-duties and tasks submitted for the position of General
                                          24
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.25 Filed 04/28/21 Page 25 of 31




Manager at Bakka Egypt, virtually all of them correlate with managerial duties,

tasks, or activities in O*Net Summary Report for code 11-1021, General and

Operations Managers. The final agency decision failed entirely to analyze the

provided detailed list of sub-duties and tasks – which included percentages for

each task – with the O*Net evidence in the record, instead concluding in the I-

290B denial that “USCIS can only assume the beneficiary will actively perform

non-qualifying duties.” See I-1290B Decision, at 9.

      66.    This finding is arbitrary and capricious as it failed to examine the

relevant O*Net evidence as required under Bangura and lacks a rational connection

to the uncontroverted evidence in the record.

   G. The finding that Beneficiary’s duties at Bakka Egypt are vague because
      they could apply to a management employee acting in any customer
      service industry is arbitrary and capricious, lacks a rational connection
      to the facts in the record, and imposes an ultra vires evidentiary
      requirement that is contrary to law and regulation.

      67.    Contrary to the preponderance of the evidence in the record detailing

the General Manager position at Bakka Egypt, USCIS nonetheless states in the I-

140 denial that “the Beneficiary’s duties are vague and could apply to a

management employee acting in any customer service industry.” I-290B Decision,

at 13. This finding is arbitrary and capricious and an abuse of discretion as it

contravenes existing law and imposes an improper ultra vires requirement for

evidence not specified in the regulations. Neither the statutory requirements for the

                                          25
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.26 Filed 04/28/21 Page 26 of 31




EB-1 classification found at 8 U.S.C. § 1153(b)(1)(C) nor the clarifying

regulations found at 8 U.S.C. §1101(a)(44)(A) and 8 CFR 204.5(j)(2) require that

managerial tasks must be unique to a particular industry – in this case jewelry.

      68.    As discussed at paragraph 61, supra, USCIS cannot simply create new

documentary requirements not supported by the regulations. Love Korean Church,

at 758. As previously held by this District, “[i]t is an abuse of discretion for an

agency to deviate from the criteria of its own regulation.” Buletini, at 1234.

      69.    The requirement imposed by the agency that Plaintiff Mohamed’s

managerial job duties must be unique to his jewelry industry in order to qualify as

‘in a managerial capacity’ is an arbitrary and capricious ultra vires requirement

that is contrary to controlling law, and an abuse of discretion.

   H. The finding that petitioner failed to show “who within its foreign
      organization would relieve the beneficiary from performing the non-
      qualifying administrative or operations tasks” is arbitrary and
      capricious because the record clearly shows delegation and review of
      non-qualifying tasks and there is no evidence in the record to the
      contrary.

      70.    The organizational charts in the record clearly show Plaintiff

Mohamed’s subordinate employees at Bakka Egypt. The I-140 filing included an

organizational chart and list of all 25 Bakka Egypt subordinate employees, see

Exhibit C, and the Motion to Reopen included an updated organizational chart with

clear reporting lines, see Exhibit F, and the Sworn Statement submitted with

Motion to Reopen demonstrates delegation to subordinate employees in the
                                           26
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.27 Filed 04/28/21 Page 27 of 31




detailed list of all General Manager duties, sub-duties, and tasks with percentages

assigned to each, see Exhibit F. The Bakka Egypt organizational chart clearly

shows the General Manager’s subordinates: Mr. Mahmoud Hussien, the Assistant

General Manager, as well as Production Manager, the two Retail Sales Managers,

the Wholesale Manager, and two Accountants. Below these positions, there are 18

other subordinate employees. Plaintiff Mohamed’s General Manager job duties

expressly include both the delegation of routine tasks to specific subordinate

employees and the General Manager’s review of delegated tasks completed by

specific subordinates. See Exhibit F.

      71.    Defendant’s finding that petitioner failed to show which Bakka Egypt

subordinate employees relieve the General Manager from performing non-

qualifying tasks is arbitrary and capricious as it lacks a rational connection to the

evidence in the record which plainly demonstrates delegation and review, and there

is no evidence to the contrary.

   I. The finding that the petitioner has not demonstrated the beneficiary
      managed other supervisory, professional, or managerial employees is
      arbitrary and capricious because it fails to consider relevant evidence
      submitted with the Motion to Reopen and lacks a rational connection to
      the facts in the record.

      72.    The organizational chart included with the Motion to Reopen

identifies multiple supervisory subordinate employees. Plaintiff Mohamed’s direct

managerial report is Assistant General Manager Mahmoud Hussein, who himself

                                          27
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.28 Filed 04/28/21 Page 28 of 31




directly supervises three supervisory direct reports as well as two professional

accountants. Plaintiff Mohamed’s indirect reports include three supervisory

managers, two accounting professionals, and four other production managers. See

Exhibit F.

      73.    The evidence in the record clearly shows that Plaintiff Mohamed

“supervises and controls the work of other supervisory, professional, or managerial

employees” as required by 8 C.F.R. § 204.5(j)(2).

      74.    Nonetheless, in the final I-290B Decision, the agency states that the

evidence “still does not show the beneficiary managed supervisory reports at

Bakka Egypt.” I-290B Decision, at 14. The agency finding that the petitioner has

not demonstrated the beneficiary managed other supervisory, professional, or

managerial employees is arbitrary and capricious because contrary to the

requirements of Bangura, it disregards evidence that establishes that Mr. Mohamed

supervised other supervisory and professional employees and lacks a rational

connection to the evidence in the record.

      IX.    CONCLUSION

      75.    Defendant USCIS’ determination that Plaintiff Amr Mohamed’s

position as General Manager of Bakka Jewelry, Inc. is not “in a primarily

managerial capacity violates the plain language of 8 U.S.C. § 1153(b)(1)(C), and

implementing regulations at 8 C.F.R. § 204.5(j)(3)(i).

                                            28
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.29 Filed 04/28/21 Page 29 of 31




      76.    Defendant USCIS’ determination that Plaintiff Amr Mohamed did not

serve in a primarily managerial capacity in his position at Bakka Egypt for one of

the three years previous to the filing of his initial petition violates the plain

language of 8 U.S.C. § 1153(b)(1)(C) and 8 C.F.R. §§ 204.5(j)(2) and 204.5(j)(3).

      77.    Defendant USCIS based its denial of Plaintiff Bakka Jewelry’s I-140

petition on behalf of Plaintiff Mohamed on unlawful findings that are arbitrary and

capricious, lack a rational connection to the evidence in the record, fail to consider

relevant evidence in the record, impose ultra vires requirements not in the

regulations, and are contrary to controlling law.

      78.    Furthermore, Defendant USCIS failed to offer a reasoned explanation

why it was treating this virtually identical I-140 petition differently than the three

previously approved I-129 nonimmigrant petitions filed by Plaintiff Bakka Jewelry

on behalf of Mr. Mohamed. The three prior approvals under virtually identical

facts constitute a pattern of visa grants of sufficient magnitude to obligate the

agency to provide a reasoned explanation for treating similar situations differently.

      79.    As a result of Defendant USCIS’ unlawful decision, Plaintiff Bakka

Jewelry has suffered, and will continue to suffer, injury from the denial of its

immigrant visa petition, by depriving Bakka Jewelry of Mr. Mohamed’s services

after the expiration of his nonimmigrant status.



                                            29
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.30 Filed 04/28/21 Page 30 of 31




      80.      As a result of Defendant USCIS’ unlawful decision, Plaintiff Amr

Mohamed has suffered, and will continue to suffer, injury from the denial of Bakka

Jewelry’s immigrant visa petition on his behalf, by depriving him of the ability to

remain and work in the United States for the company he has lawfully built and

managed for over six (6) years. In addition, he and his wife Ms. Rejan Habib will

suffer from being unable to qualify for lawful permanent resident status.



      X.       REQUEST FOR RELIEF

      WHEREFORE, Plaintiff requests that this Court grant the following relief:

            1. Declare that Defendant USCIS’ denial of Plaintiff Bakka Jewelry’s

               Petition for Alien Worker (Form I-140) is unlawful;

            2. Order USCIS to grant Plaintiff’s I-140 Petition for EB-1C status;

            3. Award Plaintiff their attorney’s fees and costs;

            4. Grant such other relief as is appropriate.

      Respectfully submitted this 28th day of April, 2021.

                                         /s/ GLENN ERIC SPROULL
                                         _____________________________
                                         GLENN ERIC SPROULL (IL 6276310)
                                         Attorney for Petitioner
                                         Palmer Rey PLLC
                                         29566 Northwestern Hwy, Suite 200
                                         Southfield, MI 48034
                                         (248) 522-9500
                                         eric@palmerrey.com

                                            30
 Case 2:21-cv-10962-JEL-CI ECF No. 1, PageID.31 Filed 04/28/21 Page 31 of 31




                            INDEX OF EXHIBITS




Exhibit A   Matter of Z-A-, Inc., AAO Adopted Decision
Exhibit B   Prior I-129 Approval Notices for L-1A Classification
Exhibit C   I-140 Petition [LIN1990519863], June 13, 2019, excerpts
                  I-140 Petition
                  Addendum - job duties
                  Ex. 11 (Bakka Egypt ORG CHART and duties)
                  Ex. 18 and 19 (USA ORG CHART and duties)
Exhibit D   Response to RFE, Feb. 13, 2020, excerpts
                  Ex. N (USA detailed job duties)
                  Ex. O (USA updated ORG CHART)
                  Ex. P (USA subordinate job duties)
                  Ex. R (Egypt detailed job duties)
                  Ex. S (Egypt clarified ORG CHART)
Exhibit E   USCIS Decision denying I-140, Mar. 23, 2020
Exhibit F   Motion to Reopen, May 20, 2020, excerpts
                Sworn Statement of Plaintiff Mohamed
                Ex. H (Egypt clarified ORG CHART)
                Ex. J (O*Net Report, 11-1021.00, General Managers)
Exhibit G   FINAL I-1290B Decision affirming denial of I-140, Feb. 17, 2021
Exhibit H   Unpublished Agency Decisions




                                       31
